PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/535,833
Filing Date: 14 Jun 2017
Appellant(s): Vilajosana et al.



__________________
Steven L. Nichols
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/18/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/18/2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Independent apparatus claims 11 and 21, and claim 11’s dependent claims 12-14, and 16-20 are under examination. The Appellant argues rejection of independent claims 11 and 21, and dependent claims 12, 14 17, 18, and 20 (see pages 11-18 of the appeal brief filed on 12/16/2019). Below, the Examiner has provided rebuttals to the Appellant arguments in the order that they appear in the appeal brief of 12/18/2020.
The primary reference of CHUNG (US-2004/0200816), hereinafter CHUNG does not anticipate two different regions whose temperatures are monitored as related to claims 11, 12 and 21 (pages 11-15 of Appeal Brief of 12/18/2020):
Appellant states that nowhere does CHUNG teach or suggest using a temperature feedback signal from a first region during a first production stage and then using a second temperature feedback signal from a different second region during a second production stage, as recited in claim 11. First, the Action is misinterpreting the reference numbers and, thereby, mischaracterizing CHUNG. As clearly seen above, 176 and 178 (Fig. 3 of CHUNG) are not indicating different regions, as alleged incorrectly by the Action; 176 is not a region of the build layer, but a cell of the camera output for which an average temperature is taken. In both stages, the thermal vision system is monitoring the temperature of the same area, i.e., the area corresponding to the matrix 175.
	The Examiner notes that the above arguments made regarding claim 11 are also similar to those made regarding claims 12 and 21 in the Appeal Brief of 12/18/2020 (page 14 as related to claim 21 and page 15 as related to claim 12).
	The Examiner respectfully disagrees. As illustrated by the Examiner in the final office action 8/18/2020, CHUNG discloses these two different regions {[FIG. 3] note regions 178 and 176}.  The Examiner notes that the region 178 is the melted or fused region {[0033]}. Thus, the portion of region 176 that is not encompassed by region 178 is the second or the unmelted region. These are, indeed, two different regions of the actual bed of material and not a cell of the camera {[0033] note that 178 is referred to as a melted or fused region and not a cell of the camera, therefore the other portion of 176 not associated with 178 is also part of the bed. Temperature measurement has to be done on a region of a material; the materials in regions 178 and 176 not encompassing 178, are divided into grids or cells and imaged/digitized for individual temperature measurements as illustrated in CHUNG [0033] and [0034]}.
CHUNG discloses that the temperature sensor or thermal vision system 174 monitors the temperature of both these regions {[FIG. 3] note that the sensor 174 encompassing or “looking” at both regions, thus monitors both regions, i.e. 178 and portions of 176 not encompassed by 178}.
Furthermore, CHUNG discloses controlling the zone heater during the pre-heating stage (i.e., first stage) using temperature feedback control {[0029], [0033]}. CHUNG further discloses that that during the fusing stage (i.e., second stage) which is different from the pre-heating stage, this temperature sensing and feedback control continues {[0034]}. Note that as established in the final office action of 8/18/2020, the fusing stage of CHUNG sequentially follows the preheating stage of CHUNG. Therefore CHUNG discloses monitoring the temperature of two different regions during two sequential and different steps of a 3D printing process.
The discussion regarding claim 21 (page 14) and claim 12 (page 15) is also similar to claim 11 and is addressed above.
The primary reference of CHUNG does not disclose use of a single energy source (page 13 of Appeal Brief of 12/18/2020)
Appellant states that claim 11 refers to a single energy source that is used in the different stages. Claim 11 further recites a temperature controller to control energy radiated by the energy source during a first of the stages" and "to control energy radiated by the energy source during a second of the stages." In contrast, CHUNG describes different elements for pre-heating v. fusing the build material. The Action improperly overlooks this difference when characterizing the CHUNG reference as corresponding to claim 11.
	The Examiner notes that the transitional phrase in claim 11 is “comprising” that is inclusive or open-ended and does not exclude additional unrecited elements to be present {MPEP 2111.03(I)}.
	CHUNG teaches utilization of a radiant heater (a first energy source) and a laser (a second energy source) during operation {[abstract], [0016]}. Note that the zone radiant heater 170 (the first energy source) heats the whole bed (178 and 176 portion not associated with 178) {[FIG. 3]}. Therefore, CHUNG discloses that during the pre-[0029]} and fusing stage (the second stage) {[0033]}, the same energy source (i.e. the radiant heater or the first energy source) is utilized. CHUNG explicitly discloses that the radiant heater is used to heat both fused and unfused powder to a controlled temperature at the top surface of the target area {[0021]}.
	Therefore, Appellant statement above that CHUNG does not disclose an energy source that is used in different stages, is not factually correct.
The primary reference of CHUNG does not disclose the limitation of “agent” in claim 14 (pages 15-16 of the Appeal Brief of 12/28/2020):
Appellant states that Action seeks to equate the claimed "agent" with photons from the laser of CHUNG. Appellant questions this interpretation. The broadest reasonable interpretation is constrained by the way terms are actually used in the relevant art. There is no evidence on the record that one of skill in the art would consider photons to be an "agent deposited" on a layer of build material. Consequently, Appellant requests evidence that one of skill in the art would consider photons to be an "agent deposited" on a layer of build material. Absent such evidence, CHUNG cannot anticipate claim 14.
	This argument has been presented before and was addressed in detail by the Examiner in the non-final office action of 3/13/2020 (pages 7-8). Those arguments are not repeated here.
	Furthermore, claim 14 is an apparatus claim. The limitation of “agent” is a recitation of a material acted or worked upon by an apparatus {MPEP 2115}. As stated in MPEP 2115, “material or article worked upon does not limit apparatus claims”. The 
Claims 14, 17, 18, and 20 are not patentable over CHUNG and BAUMANN (US-2007/0238056), hereinafter BAUMANN (pages 16-18 of the Appeal Brief of 12/28/2020):
Appellant states the Action now (Examiner addition: now refers to claim 17) notes that CHUNG "is silent on the agent being a chemical agent." (Id.). This is correct because the principles on which CHUNG operates, laser-sintering, preclude any need for a chemical agent. Consequently, in this rejection, the Action now notes to BAUMANN as describing "3D printed objects can be produced via a process using non-laser sources of electromagnetic energy, the radiation from which is non-coherent and/or non-monochromatic and/or non­oriented, if a specific absorber is selectively applied via an inkjet process." The Action does not address why one of skill in the art would modify CHUNG, in this respect, to include the chemical agent of BAUMANN. Perhaps because there is no valid reason. The chemical agent of BAUMANN has no place in the laser-sintering system of CHUNG. The two systems operate on different principles.
 	This argument has been presented before and was addressed in detail by the Examiner in the non-final office action of 3/13/2020 (pages 8-10). Those arguments are not repeated here.
	As stated above, claim 17 is also an apparatus claim. The limitation of “coalescence agent” is again a recitation of a material acted or worked upon by an apparatus {MPEP 2115}. As stated in MPEP 2115, “material or article worked upon does not limit apparatus claims”.

Respectfully submitted,
/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
Conferees:
/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748   

/KATARZYNA I WYROZEBSKI/Primary Examiner, TC1700                                                                                                                                                                                                        
                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.